— Order, entered June 9,1959, denying plaintiff’s motion to set aside the verdict and vacate the judgment, and order entered August 25, 1959, denying plaintiff’s motion to vacate the aforesaid order, unanimously affirmed, on the law, on the facts and in the exercise of discretion, with $50 costs and disbursements to respondent. Upon the unsatisfactory affidavits submitted by plaintiff in support of his motion for a new trial, which were strongly contraverted by the affidavits submitted by defendant, Special Term very properly ordered a hearing. Plaintiff was unable to produce his affiants, although afforded an adjournment and ample opportunity to do so. In making its original decision, Special Term stated it had relied upon the statements procured by the District Attorney, but made no mention of reliance upon the so-called report of the Assistant District Attorney. Wholly apart from any consideration of the District Attorney’s statements, however, the denial of the relief sought was warranted, since plaintiff failed to make a showing sufficient to justify the radical relief of setting aside the jury’s verdict. Concur — Botein, P. J., Breitel, Rabin, Valente and Eager, JJ.